Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, it is a method claim, but describes in detail a structure and incorporates structure from another claim, but then goes on to outline a single step. Therefore it is unclear if the claim would be infringed by the structure or by the step, as it is a method claim dedicated mainly to defining structure, said step not expressly requiring the structure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 21 23-25 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelsamie (US 2014/0146464)
13. Abdelsamie discloses a protection device for an electronic equipment comprising a housing and a first data communication port, (Carrying case 149 containing interface 167) the device comprising:
a case (103) configured to accommodate the housing of the electronic equipment, the case having a second data communication port (167) configured to communicate data (data interface 165) with the first port of the electronic equipment [data interface 135] so that when the case receives the housing, the second port being operably connected to the first port of the equipment so as to communicate data between the protection device and the electronic equipment; [0041, when mobile device 101 is mated with carrying case 103, carrying case 103 can communicate with mobile device 101 via mated data interfaces 135,]
and a first slider arranged on the case and configured to be movable along a first axis toward a first position. [touch slider device 150-1, paragraph 0061]

14, (New) The protection device as claimed in claim 13, wherein the first position is
an instruction position toward which the first slider is manually slidable by a user, the protection device further comprising a position sensor configured to sense the position of the first 
 [0024, 0031, input, which would be sliding position, from the touch slider would have its input data transmitted though the data port as described. A slider input could not function without it’s input being sensed/detected]


21. (New) An assembly of an electronic equipment comprising a housing having a first data communication port and a data processing module, and a protection device for the equipment as claimed in claim 14, which are connected via the second data communication port that is operably connected to the first port for communicating data between the protection device and the electronic equipment. [0024, 0031 connection and data transfer between device and housing are described]

23, (New) The assembly as claimed in claim 21, wherein in the protection device the signal that is representative of a target position being generated by the data processing module. [0024, 0031, input, which would be sliding position, from the touch slider would have its input data transmitted though the data port as described. A slider input could not function without it’s input being sensed/detected, and this would be the target position as defined by user]


24. (New) A method of controlling an electronic equipment comprising a housing

an operation of transmitting to the data processing module, from the position sensor for sensing the position of the first slider, the signal that is representative of the first position of the first slider. [0024, 0031, input, which would be sliding position, from the touch slider would have its input data transmitted though the data port as described. A slider input could not function without it’s input being sensed/detected]


25, (New) An assembly of an electronic equipment comprising a housing having a first data communication port and a data processing module, and a protection device for the equipment as claimed in claim 20, which are connected via the second data communication port that is operably connected to the first port for communicating data between the protection device and the electronic equipment. [0024, 0031, input, which would be sliding position, from the touch slider would have its input data transmitted though the data port as described. A slider input could not function without it’s input being sensed/detected]

28. (New) The protection device, as claimed in claim 13, wherein the electronic equipment is one of a smartphone and a touchscreen tablet. [0034]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsamie (US 2014/0146464) in view of Frank (4,594,683).
16. (New) The protection device as claimed in claim 14, but does not expressly describe that the touch slider has a mechanical structure in a guide axis. Frank discloses an analogous device wherein the first slider is a protruding movable part configured to slide within a guide running along the first axis, the position sensor being configured to acquire the position of the protruding movable part within the guide. [Col. 3 lines 55-67]
. 


Allowable Subject Matter
Claims 15 17-20, 22, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for state of the art references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648